December 30, 1929, defendants and two others were transporting liquors on the highway and engaged in a gun fight with officers. Defendants review conviction for assault with intent to do great bodily harm less than the crime of murder. *Page 2 
Defendants allege 13 errors, in the admission of testimony or the asking of questions, all on the ground of prejudice. The record does not contain the whole of the evidence, and we cannot say that prejudice was affirmatively shown.
With the exception of one, the claimed errors are so evidently without merit as to need no discussion.
Defendant Cox was arrested in Indianapolis at a time when he and two others were under charge of carrying weapons. A witness was permitted to testify that the other two were discharged when Cox stated that the gun belonged to him. The testimony had no relation to the crime here charged, nor was it competent as bearing on Cox's intent or motive, under 3 Comp. Laws 1929, § 17320. However, the testimony was not prejudicial of itself nor did the record demonstrate actual prejudice.
Judgment affirmed.
CLARK, C.J., and McDONALD, POTTER, SHARPE, NORTH, WIEST, and BUTZEL, JJ., concurred.